Citation Nr: 0409216	
Decision Date: 04/08/04    Archive Date: 04/16/04

DOCKET NO.  03-33 953	)	DATE
	)
	)


On appeal from the Department of Veterans Affairs Regional 
Office in Manila, the Republic of the Philippines




THE ISSUE

Entitlement to service connection for residuals of a left 
foot injury.





ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel



INTRODUCTION

As certified, the appellant is a veteran who had recognized 
active service with the U.S. Armed Forces in the Philippines 
from December 1941 to May 1942 and from July 1944 to March 
1946.  This matter comes to the Board of Veteran's Appeals 
(Board) on appeal from a July 2002 rating decision by the 
Manila Regional Office (RO) of the Department of Veterans 
Affairs (VA).   


FINDINGS OF FACT

1.  It is not shown that the veteran sustained a left foot 
injury during active duty service (he alleges an injury in 
October 1942, which is not during a recognized period of 
active service); arthritis of the foot was not manifested in 
the first postservice year.  

2.	 There is no competent evidence relating any current 
left foot disability to his recognized active duty service. 


CONCLUSION OF LAW

Service connection for residuals of a left foot injury is not 
warranted. 38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (2002); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, eliminated the 
requirement of a well-grounded claim and mandated that 
enhanced notice and assistance be afforded to claimants 
seeking VA benefits.  Regulations implementing the VCAA have 
been published at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  The VCAA applies in the instant case.  

Here, the Board finds that VA has fully complied with the 
mandates of the VCAA.  The claim was considered on the merits 
and the appellant was provided a copy of the decision denying 
his claim (with detailed explanation of the bases for the 
denial).  The RO provided notification of the VCAA in April 
2001 (prior to the decision appealed).  In September 2003 
correspondence the veteran was specifically advised to 
provide any records of postservice treatment for the 
disability at issue (or to identify the treatment providers).  
Very extensive notification was further provided via an 
October 2003 Statement of the Case (SOC), including the 
controlling law and regulations, what evidence was of record. 
and what evidence was needed to establish entitlement to the 
benefit sought.  April 2001, September 2001, and September 
2003 letters provided specific notice concerning the 
appellant's and VA's respective responsibilities in 
development of evidence.  While the April 2001 letter advised 
him to submit additional evidence within 60 days, it went on 
to inform him that evidence received within a year would be 
considered.  In fact, everything received to date has been 
considered.  

Regarding content of notice, while no communication to the 
appellant specifically advised him to submit everything he 
had pertaining to his claim, VAOPGCPREC 1-2004 (Feb. 24, 
2004) has held that the United States Court of Appeals for 
veterans Claims (Court)'s language in Pelegrini v. Principi, 
17 Vet. App. 412 (2004) suggesting that was necessary was 
dicta, and not binding on VA.  Regardless, the veteran 
indicated in his September 2003 statement that he had no 
additional evidence to submit, and that all the evidence he 
has pertaining to his appeal has already been given to VA.  
Consequently, binding on VA or not, this requirement is met. 

In claims for disability compensation, the VCAA requires that 
VA provide medical examinations or obtain medical opinions 
when necessary for an adequate decision.  A medical 
examination or medical opinion is deemed to be necessary if 
the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but includes competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms of 
disability, establishes that the appellant suffered an event, 
injury, or disease in service, or has a disease or symptoms 
of a disease manifest during an applicable presumptive 
period, and indicates the claimed disability or symptoms may 
be associated with the established event, injury, or disease.  
See 38 C.F.R. § 3.159(c)(4). 

An opinion of the U.S. Court of Appeals for the Federal 
Circuit upheld the statutory provision requiring VA to obtain 
a medical examination or opinion only when the record 
indicates the disability may be related to active service but 
does not contain sufficient medical evidence to decide the 
claim.  In other words, the claimant is required to show some 
causal connection between the appellant's military service 
and the claimed disability or death.  See Wells v. Principi, 
326 F.3d 1381 (2003).  Although a VA medical opinion was not 
obtained in this case, the probative evidence of record does 
not show the appellant sustained an event, disease, or injury 
during service that may be related to the disability 
currently claimed.  For this reason, the Board finds a VA 
examination is not necessary for an adequate decision.  The 
record includes service medical records, Philippine hospital 
records, lay statements, and statements from the appellant.  
There is no indication that any available pertinent evidence 
remains outstanding.  All notice and duty to assist 
requirements appear to be met.  The appellant is not 
prejudiced by the Board's proceeding with review of the 
matter on the merits at this point.  See Conway v. Principi, 
supra.  

II.	Factual Background

In September 2000, the appellant submitted a formal claim 
for service connection for left foot disability.  He stated 
that he fractured his left foot on October 28, 1942 and 
received treatment through November 29, 1942.  In another 
statement on July 2001, he stated that he was brought to the 
First Aid Station under Dr. J.I. for treatment, in which he 
stayed from October 18, 1942 to November 19, 1942.  

Available service medical records do not reveal a left foot 
injury in service.  On May 1945 Affidavit for Philippine Army 
Personnel, appellant did not list any wounds or illnesses.  
He was examined for Philippine Army service at that time, and 
no pertinent complaints or defects were noted.  On February 
1946 physical examination, his bones, joints, muscles, and 
feet were normal.  On March 1946 Affidavit for Philippine 
Army Personnel, no wounds or illnesses were reported.

In a June 2001 affidavit, C.M. stated that he served with 
the appellant and knew that he "suffered a foot injury with 
required rest for two months, from October 18, 1942 to 
November 19, 1942."  In another June 2001 affidavit, S.B. 
stated that he had served with the appellant and "had 
personal knowledge of his injured left foot, suffered during 
the early part of October 19, 1942 until November 19, 
1942."  

In July 2001, the appellant submitted an Authorization and 
Consent to Release Information to VA, noting that he 
experienced periodic ankle pain, including his knee.  The 
appellant provided the names and locations of physicians who 
treated him, indicating that Dr. J.I., Dr. A.R., and Dr. 
B.V. are deceased and that Dr. M.R. is not.  Medical records 
from Dr. M.R. were forwarded.  

The impression in treatment records from Veterans Federation 
of the Philippines-Outpatient Center  (VFPOC) dated April 2, 
2001 was polyneuritis.  The records included an X-ray report 
showing "minimal osteoarthritis, left foot" with "no 
evidence of fracture or dislocation."  X-rays from 
J.R.B.M.C Hospital dated in May 2001, showed "spurs in the 
articular margins of the ankle and calcaneus" and "joint 
space is intact."  The impression was "hypertrophic 
osteoarthritis."  In December 2001, Dr. M.R. found that 
appellant had minimal osteoarthritis for the left foot and 
remarked that appellant had "osteoarthritis for the last 5 
years ... developing to chronic ailment minimal."  

III.  Analysis

Service connection will be granted if it is shown that the 
appellant has a disability resulting from an injury or 
disease contracted in the line of duty, or for aggravation of 
a preexisting injury or disease.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  Generally, to prove service connection, a 
claimant must submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).  

Although, the appellant has a current left foot disability 
(arthritis), the record is devoid of any competent evidence 
that such disability was incurred during, or is related to, 
his recognized active service.  A left foot injury was not 
reported during service, and residuals of such injury were 
not noted in service.  Arthritis of the left foot was not 
manifested in the first postservice year (so as to warrant 
presumptive service connection under 38 C.F.R. §§  1112, 
1113; 38 C.F.R. §§ 3.307, 3.309).  Without any competent 
evidence relating current left foot disability to service, a 
threshold requirement for establishing service connection for 
such disability is not met.  

Even by the veteran's own allegations (and attestations by 
his "buddies") his current left foot disability is not 
related to an injury during recognized service, but to an 
injury in October 1942 (when the veteran was not on active 
duty status).  Service department certifications of service 
are binding on VA.  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).  Regardless, the veteran has not placed the 
certification of service in dispute, nor submitted anything 
suggesting that recertification of service is necessary.  
There is no provision in the controlling law, 38 U.S.C.A. 
§ 1110, for establishing service connection for disability 
not incurred in line of duty.

The preponderance of the evidence is against the appellant's 
claim, and it must be denied.  






ORDER

Service connection for residuals of a left foot injury is 
denied. 



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



